UNITED STATES SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 October 15, 2015 Date of Report (Date of earliest event reported) SUCCESS HOLDING GROUPINTERNATIONAL, INC. (Exact name of Company as specified in its charter) Nevada 333-188563 99-0378256 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 531 Airport North Office Park Fort Wayne, Indiana 46825 (Address of principal executive offices) (Zip Code) (260) 450-1982 Company’s telephone number, including area code (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 4.01 CHANGES IN COMPANY'S CERTIFYING ACCOUNTANT. On October 15, 2015 (the “Engagement Date”), Success Holding Group International, Inc. (the “Company”) engaged Marcum Bernstein & Pinchuk LLP (“Marcum”) as its independent registered public accounting firm for the Company’s fiscal year ending December 31, 2015. The decision to engage Marcum as the Company’s independent registered public accounting firm was approved by the Company’s Board of Directors. During the two most recent fiscal years and through the Engagement Date, the Company has not consulted with Marcum regarding either: 1. The application of accounting principles to a specified transaction, either completed or proposed; or the type of audit opinion that might be rendered on the Company's financial statements, and either a written report was provided to the registrant or oral advice was provided that the new accountant concluded was an important factor considered by the registrant in reaching a decision as to the accounting, auditing or financial reporting issue; or 2. Any matter that was either the subject of a disagreement (as defined in paragraph (a)(1)(iv) of Item 304 of Regulation S-K and the related instructions thereto) or a reportable event (as described in paragraph (a)(1)(v) of Item 304 of Regulation S-K). 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SUCCESS HOLDING GROUP INTERNATIONAL INC. Date: October 20, 2015 By: /s/ Brian Kistler Brian Kistler President 3
